Title: From John Adams to Abraham Holmes, 14 October 1821
From: Adams, John
To: Holmes, Abraham



Sir
Montizillo 14 Oct 1821

I have received your letter of the 8. Oct & I thank you for your civilities. It is a comfort in old age to receive the testimony of an contemporary especially from one of so respectable a character, of his opinion that we have done any good in any part of our lifes. Whatever public good the publication you mention may have done at the period of its original publicaton composition or since its republication I shall leave for posterity to judge though as you well observe blind men can not well disriminate colours. None but those who lived from the year 1759 to  the 1784 can ever see  feel or think as we did
I have however great reason to suspect that I was mistaken in imputing Massachusutensis to Mr Sewal. The testimony of Judge Chipman of St Johns New Brunswick & of Judge Leonard London both of them authorities too respectable to be controverted ascribe those papers to Mr. Daniel Leonard This makes no alteration in the argument but the jus suum cuique is of eternal obligation I have had in the early part of my life nearly equal esteem & afection for both of those characters and am willing that justice should be done between them. Judge Parker’s jocularity with you was very pleasant. I wish that I had been as carefull as you to preserve pamphlets but alas but it is now past remedy—
Wishing you Senectute placidam / quietem I am Sir &c—
